 COAMO KNITTING MILLS, INC.579is that while the complaint alleges that Engineers prevented his transfer to Bateson-Cheves because of his lack of affiliation in Engineers,the testimony reveals thatMascarenas,at Dunn's urging, chiefly attempted to get clearance through Teamsters.He was at the time of the attempted transfer a member of another Teamsters localon a withdrawal card; testified that he discussed transferring to the contracting localwith Giger,the Teamsters representative,that Giger told him the transfer fees, etc.,would amount to about $25; and that, because he did not have this amount on himin cash,Giger in effect refused his transfer.Giger admitted discussing the transferfees with him; denied having refused him a transfer;and testified,credibly I believe,that because Mascarenas was employed by Dunn as an operator,he came under thejurisdiction of Engineers,and he, Giger,lacked the authority to give him job clear-ance as an engineer.There isno question that Mascarenas was willing and eagerto affiliate with the contracting Teamsters local or with Engineers.I am unable tofind that the evidence preponderates in support of a finding that he was denied trans-fer to the Bateson-Cheves payroll,by either Teamsters or Engineers,because of hisunion affiliation or lack of it.Finally, there is the testimony of Guy Stocks, a truckdriver,who was one of theDunn employees transferred to the Bateson-Cheves payroll,that on being interviewedby Giger, the latter told him he would have to make application in Teamsters inorder to be transferred.Stocks testified that he wanted to affiliate with Teamsters,and inasmuch as it is clear from his own testimony that he would have applied formembership in Teamsters on an entirely voluntary basis,it is puzzling to say theleast,that Giger would have felt called upon to use pressure in signing him up.Furthermore,this is the sole evidence that Dunn or Hassel employees were told, at'any time, by a representative of either Teamsters or Engineers,that their continuedemployment was conditioned on their applying for membership.Under such cir-cumstances I am unable to give Stock's testimony credence over Giger'sdenial.Itmay well be that he, like Cheves,considered clearance through a union hiring halland union affiliation one and the same thing.For the reasons aforestated and upon consideration of the entire evidence,I shallrecommend dismissal of the complaint in its entirety.CONCLUSIONS OF LAW1.Respondent Bateson-Cheves is,and has been at all times material to the issuesin this proceeding,an Employerwithinthemeaning of Section2(2) of the Act,engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.Respondent Engineers and Respondent Teamsters are, each of them, labororganizations within the meaning of Section 2(5) of the Act.3.TheRespondentshavenot engaged in any of the unfair labor practices allegedherein.RECOMMENDED ORDERIt is recommended that the complaint be dismissed in its entirety.Coamo Knitting Mills, Inc.andFederacion Puertorriquena deSindicatos DemocraticosInternational Ladies' Garment Workers' Union,AFL-CIOandFederacion Puertorriquena de Sindicatos Democraticos.CasesNos. 24-CA-1806 and 24-CB-476.December 203, 1964DECISION AND ORDEROn May 11, 1964, Trial Examiner Sidney S. Asher, Jr., issued hisDecision in the above-entitled proceeding, finding that the Respond-ents had engaged in and were engaging in certain unfair labor prac-tices, and recommending that they cease and desist therefrom andtake certain affirmative action,as set forth in the attached Trial150 NLRB No. 35. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDExaminer's Decision.The Trial Examiner also found that theRespondents had not engaged in certain other unfair labor practicesallegedin the complaint and recommended that such allegations bedismissed.Thereafter, the Respondents filed exceptions to the TrialExaminer's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and briefs, and the entirerecord in this case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner only to the extent consist-ent with the findings, conclusions, and order set forth below.The complaint in this case alleged that the Company had engagedin extensive conduct which constituted unlawful assistance and sup-port to the International Ladies' Garment Workers' Union, AFL-CIO (hereinafter called ILGWU or the Union). These allegationsincluded the following : (1) On July 15, 1963, at a time when noneof the Company's employees had designated the ILGWU as bargain-ing representative, the Company entered into an agreement with theILGWTJ under which the latter was recognized as the exclusive bar-gainingrepresentative of the employees, and the employees were toreceive awageincreaseof 5 cents per hour, 2 weeks' vacation, andfive paid holidays; (2) on July 16, 1963, Company Vice PresidentWolf addressed the employees and indicated to them that the Com-pany desired the employees to join the ILGWU and stated thatthey would receive certain economic benefits "upon becoming mem-bers of the ILGWU"; (3) on July 17, 1963, Wolf permitted repre-sentatives of the ILGWU to address the Company's employees dur-ing working hours in the presence of company representatives, andtold the employees that the Company had agreed to recognize theUnion and that it would sign a contract with the benefits indicatedabove; (4) at the same meeting, representatives of the ILGWU, inthe presence of company representatives, distributed to the assem-bled employees cards which were combined applications for member-ship in the ILGWU, designations of the ILGWU as bargainingrepresentative, and checkoff authorizations; 1 (5) shortly after thismeeting the Company permitted ILGWU representatives to conductan electionamong the Company's employees in the plant duringIOf the 145 to 150 employees who attended the meeting(out of a total work forceof approximately 170), 144 signed cards and returned them toILGWUrepresentativesby the conclusion of the meeting. COAMO KNITTING MILLS, INC.581working hours for the selection of an employee committee to actwith ILGWU officials in preparing the final draft of the contractto be executed by the Company; and (6) on July 19 and 20, 1963,representatives of the Company and ILGWUagreed upon a finaldraft of the contract which incorporated the previousagreementreached by the parties on July 15, 1963, and included union-shop andcheckoffclauses.As the TrialExaminernoted, the last allegationwas premised,in essence,on the General Counsel's contention thatan agreementbetween the Company and ILGWU had been reached on July 15,2 days before the July 17 meeting at which a majority of the employ-ees authorized the ILGWU to represent them for purposes of col-lective bargaining.The TrialExaminer found, however, and weagree,that the General Counsel failed to prove by a preponderanceof the evidence that the Company and ILGWU reached any agree-ment concerningterms and conditions of employment of the Com-pany's employees prior to July 19.He further found,and we agree,that, contrary to allegations of the complaint,Wolf's speeches tothe employees on July 16 contained neither promises of benefits toinduce the employees to join the Union, nor threats of reprisal ifthey failed to do so, and that the speeches did not exceed the permis-sible limits of Section 8(c) of the Act 2Of the remaining allegations, the Trial Examiner found that, withrespect to events on July 17, the address and the distribution ofcards by union representatives occurred during the working time of5 of the Company's approximately 170 employees; that Wolf intro-duced the ILGWU spokesman; that the ILGWU was permitted touse company property (and, for 5 employees, company time) for theselection and meeting of an employee shop committee; and thatCompany Representative Angel Galinanes was present during theabove-mentioned address and distribution of union cards to theemployees.These, he held, were sufficient to support a finding ofunlawfulassistance.We do not agree.The Trial Examiner attached critical importance to Galinanes'presenceat the July 17 meeting which, he found, "necessarily hada coerciveeffect" on the employees present.The record herein doesnot support this conclusion. It is admitted that Galinanes was notstanding in a position that would have enabled him to observe indi-vidual employees signing cards.To the contrary, Galinanes crediblytestified that during the meeting, he stood on the floor apart fromthe employees, and that he could not and did not see any employeessigningthe cards.His testimony was corroborated in thisrespect8 The text of wolf's speeches is attached as Appendix A to the Decision of theTrial Examiner. 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDby employee Matos.Galinanes further testified, and the TrialExaminer found, that management made no attempt to ascertainwhich employees even attended the meeting.We deem this evidence insufficient to support a finding that themere presence of Galinanes at the meeting had the effect of coercingthe employees in their selection of the. Union, thus -tainting itsmajority status at the conclusion of this meeting.Nor do we think that the Union's status as lawful majority rep-resentative was impaired by the fact that the meeting took place oncompany property and during the working hours of five of theemployees.We have held that the use of company time and prop-erty does not,per se,establish unlawful support and assistance.Rather, each case must be decided on the totality of its facts .3Here,both at the time of the Union's request to address the employees andat the time of the meeting, neither the Employer nor the ILGWUwas aware of organizational activity by any other labor organiza-tion.Thus, the request, the Company's approval, and the meetingitself all took place in a one-union context'Additionally, as notedby the Trial Examiner, the meeting began at 4 p.m., at the end ofthe workday for all but five of the employees.We think that theuse of company time for these few employees, who comprise but 3percent of the total work force, is subject, under the circumstancesof this case, to the application of ade minimiisrule.We conclude, therefore, that the totality of the facts herein dem-onstrates that the ILGWU was freely chosen by a majority of theemployees as their bargaining representative at the 4 p.m. meetingon July 17.There remains for consideration only the use of company propertyfor the election and subsequent meeting of the shop committee lateron July 17.We think it significant that these events took placeaftera vast majority of the employees had selected the ILGWUas their bargaining representative.In this perspective, and underthe circumstances here involved, we view the election and meetingof the shop committee as falling within the permissible limits ofemployer cooperation with the duly selected majority representativeof his employees.In sum, while the conduct found unlawful by the Trial Exam-iner might, under different circumstances, be considered as evidenc-ing interference or assistance violative of Section 8(a) (1) and (2)and 8(b) (1) (A) of the Act, we cannot say that the record as a3 SeeManuela Manufacturing Co., Inc.,143 NLRB 379.* SeeLocal 13$5, Retail Clerks International Association, AFL-CIO v. N.L.R.B. (ToppsKerrmill, Inc.),325 F. 2d 293 (C.A. 1, 1963) ; and compareThe Welch Scientific Com-pany,146 NLRB 1451. COAMO KNITTING MILLS, INC.583whole supports such a finding of illegality in the instant case.TheBoard has previously refused to condemn as violative of the Actconduct substantially identical to that which the Trial Examinerwould find unlawful in this case.5For all the above reasons, we find that the Respondents have notviolated Section 8(a) (1) and(2)and8(b) (1) (A) of the Act.Accordingly, we shall dismiss these allegations of the complaint.Therefore, and since the ILGWU represented an uncoerced majorityof the employees when, on July 20, 1963, it signed the agreementwith the Company containing union-security and checkoff clauses,the derivative 8(a) (3) and 8(b) (2) allegations based thereon mustalso be dismissed.[The Board dismissed the complaint.']Jobog Sportswear,Inc. and Jonathan Logan, Inc.,128 NLRB 886,petition for reviewdismissedsub nom. Kimbrellv.N.L.R.B.,290F. 2d 799(C.A. 4).Member Brown concurs in the result.TRIAL EXAMINER'S DECISIONOn July26, 1963,Federation Puertorriquena de Sindicatos Democraticos,Santurce,PuertoRico,herein called the Federation, filed charges in CaseNo. 24-CA-1806against Coamo Knitting Mills, Inc., Coamo,Puerto Rico, herein called theCompany.'On August 26, 1963,the Federation filed charges in CaseNo. 24-CB-476 againstInternational Ladies' Garment Workers'Union, AFL-CIO,Santurce,Puerto Rico,herein called theILGWU.2On September25, 1963, theGeneral Counsel3consoli-dated the cases and issued a consolidated complaint.The consolidated complaintallegesthatsince on or aboutJuly 15, 1963, the Companyhas interfered with,restrained,and coerced its employees in the exercise of rights guaranteed them in theAct, andhas rendered unlawful assistance and support to theILGWU incertainspecified respects.It is further alleged that on orabout July 19,1963, representativesof the Company and theILGWUagreed upon a final draft of a contract which incor-porated union shop and monthly checkoff clauses. It is also alleged that such con-duct bythe Company violated Section 8(a) (1), (2),and (3)of the National LaborRelationsAct, as amended(61 Stat. 136), hereincalled the Act.Finally, it isalleged thatby the above-described conduct theILGWUcaused the Company toviolate Section 8(a)(3) ofthe Act, and thereby itself violatedSection8(b)(1)(A)and (2)of the Act.Thereafter,each Respondent filed a separate answer denyingthematerial allegations of the consolidated complaint.EachRespondent alsoasserted, as an affirmative defense, thatthe Companyis engaged in the apparel andclothing industry,and that therefore both Respondents have engaged in lawful activi-ties pursuant to the proviso to Section8(e) of the Act,pertaining to the apparel andclothing industry.Upon due notice, a consolidated hearing was held before Trial Examiner SydneyS. Asher,Jr., at Ponce,Puerto Rico, fromNovember 13 to 22, 1963, bothdates inclu-sive.All parties were represented and participatedfully inthe hearing.At the closeof the hearing, each of the Respondents moved to dismiss the consolidated complaintfor lackof proof.Ruling thereon was reserved.For reasons contained herein, thesemotions are now denied.Afterthe close of the hearing,each of the Respondentsfiled a brief.Thesebriefshavebeen duly considered.1 On August26, 1963, the Federacion filed amended charges against the Company inCase No. 24-CA-1806.2 The Companyand the ILGWU arereferredto collectivelyherein as the Respondents.S The term"General Counsel" refersto the GeneralCounsel of the National LaborRelations Board and his representative at the hearing. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in these cases,4 and-from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Company is, and at all material times has been, an Ohio corporation and awholly owned subsidiary of Colebrook Mills, Inc., which in turn is a wholly ownedsubsidiary of Bobbie Brooks, Inc.The Company is duly registered and certified todo business in the Commonwealth of Puerto Rico, and maintains its principal officeand place of business in Coamo, Puerto Rico, where it is engaged in the manufactureof ladies' full-fashioned sweaters.During the 12 months prior to September 25,1963, the Company received at its plant in Coamo, from sources outside the Com-mohwealth, materials valued at more than $50,000.During the same period the'Company shipped from its Coamo plant, directly to destinations outside the Com-monwealth, products valued at more than $50,000. In view of the foregoing I findthat the Company is, and at all material times has been, an employer engaged incommerce within the meaning of the Act, and that it would effectuate the policiesof the Act for the Board to exercise its jurisdiction in these cases.If.THE LABOR ORGANIZATIONS INVOLVEDThe consolidated 'complaint alleges, the answers each admit, and it is found thatthe ILGWU is, and at all material times has been, a labor organization as defined inthe Act.The consolidated complaint further alleges that the Federation is, and at all mate-rial times has been, a labor organization within the meaning of the Act.At the hear-ing, the ILGWU disputed this allegation.The undenied testimony of FranciscoVelazquez, president of the Federacion, indicates that the Federacion has a constitu-tion and bylaws, and approximately 500 members in 6 locals, that employees partici-pate in its activities, and that it exists for the purpose of dealing with employers.Indeed, Velazquez testified without contradiction that at the time of the. hearing theFederation represented employees for the purposes of collective bargaining withtheir employer, and had negotiated a contract with the employer governing terms andconditions of employment.Accordingly it is clear, and I find, that the Federacionis, and at all material times has been, a labor organization as defined in the Act.III.THE UNFAIR LABOR PRACTICESA. FactsAt all material times, the Company has employed approximately 170 workers.Some departments operate at times on three shifts.The majority of employees workon the first shift, which ends at 4 p.m.; a few employees sometimes work on thesecond and third shifts which, when operating, commence at 4 p.m. and midnight,respectively.The physical plant consists of two separate buildings (called buildingNo. 1 and building No. 2) connected by a passway. Outside the buildings, but stillon the Company's premises, is a shelter used by some employees for eating lunch,referred to herein as the lunch shelter.Prior to June 1963 the Federacion had attempted to organize the Company'semployees.However, this activity was carried on in secret and the Company didnot learn of it until July 18,5 as described below. So far as the record shows, priorto June the Company did not know of any interest shown by its employees in self-organization, no union had demanded bargaining rights on behalf of the Company'semployees, and the Company had never recognized any union as their bargainingrepresentative.aDuring the General Counsel's case-in-chief, the ILGWU's attorney moved to strike asirrelevant and immaterial all testimony regarding the supervisory status of GladysRodriguez.The motion was denied.This ruling is now reversed and the motion granted,on the ground that determination of Rodriguez' supervisory status cannot affect the Issuesherein, and Is therefore unnecessary.During direct examination of witness Jerry Schoenby the ILGWU's attorney, the witness was asked how word was sent to members of theshop committee that there would be a meeting.The witness replied: "I am not certain,"then went on to speculate.The remainder of his answer, from p. 856, 1. 20, to p. 857,1.21, isherebystrickenas speculative.5 All dates hereafterreferto the year 1963,unless otherwise noted. COAMO KNITTING MILLS, INC.585In the last half of June Jerry Schoen, regional director in Puerto Rico for theILGWU, telephoned Richard B. Wolf, vice president of the Company, and requestedan opportunity to address the Company's employees.Wolf replied that he was aboutto leave Puerto Rico; but expected to be back in 3 or 4 weeks and would then contactSchoen.Wolf returned to Puerto Rico on July 15 and telephoned from San Juan toCoamo, speaking to Angel M. Galinanez, the Company'splantmanager.Wolfstated that Schoen would probably try to organize the Company's employees for theILGWU, and told Galinanez that "if [Schoen] came around he was welcome."Wolfthen contacted Schoen and arranged for Schoen to come to Coamo and talk to theCompany's workers on July 17.On July 16 Wolf arrived in Coamo, showed Galinanez a speech he had writteninEnglish, and asked Galinanez to interlineate the Spanish translation.This wasdone.Between 10:30 a.m. and 3 p in. that day Wolf spoke to five different groupsof the Company's employees in the lunch shelter, where they had beensummonedby Galinanez for that purpose.Each meeting lasted for approximately 20 minutes.Presumably, all employees on the first shift who were at work that day attended oneor another of the meetings. Some effort was made to secure the attendance ofemployees on other shifts.Thus, Galinanez dispatched an employee in a companyvehicle to the home of William Calixto Matos, a knitter then on the second shift, toinform him of the meetings.Matos in response came to the plant on his off timeand attended one of the meetings.He was not paid for doing so. Employees onthe first shift who were hourly paid did not suffer any deduction of wages for theirattendance, but were paid for the time at their normal rates.Thoseon piece ratedid not receive any allowance for "down time" 6 and therefore lost an opportunity toearn that amount which their normal production would have entitled them to receivefor 20 minutes' work. In sum I find that the meetings took place on the workingtime of most employees, that attendance for employees who learned of themeetingswas compulsory, and that some-but not all-of the employees who attended werepaid for doing so.On each occasion Wolf spoke in Spanish, reading verbatim fromthe translation prepared by Galinanez. In substance, he praised the ILGWU and itspast relationship with Bobbie Brooks, stated that the ILGWU's representatives wouldsoon solicit the employees to join, and urged the employees to do so.The completetext of the speeches, from which Wolf did notdigressin any substantialmanner,zisattached hereto as Appendix A.When Wolf had finishedreadinghis speech toone group of workers, employee Edwin Colon asked Wolf, in English, how much theILGWU dues were; Wolf replied that he did not know. Colon then inquired howthe ILGWU dues were going to be paid; Wolf responded that he thought that the[ILGWU] will probably ask for a raise that will compensate for the payment of dues."At anothermeetingthat day, after Wolf finished his talk, employeeBlanca RosaAlvarado remarked at some length that it was a good thing for workers to belong tounions, andasked Wolf, in Spanish, if the employees would receive any literature tohelp them decide whether they wanted to join the ILGWU.Wolf, speaking throughGalinanezas aninterpreter, replied that he presumed the ILGWU's representativeswould distribute such materials to the employees when they came to the plant.Employee Gladys Rodriguez de Barrios then asked Wolf, in Spanish, whether theILGWUcominginto the plant would cause the Company great expense.Wolfanswered, through Galinanez, that the ILGWU would make many demands but thatthe Company would only grant those benefits which it could afford.'9 Such allowances were made by the Company when the lost time extended for 30 min-utes or more ; here the meetings did not last that long.7 This finding of fact Is based upon the testimony of Galinanez, who impressed me as' asincere, forthright, and cooperative witness, corroborated In part by that of GladysRodriguez de Barrios, an employee who attended one of the meetings. Blanca RosaAlvarado, an employee who attended one of the meetings, testified that Wolf spoke' inEnglish and Galinanez translated for him into Spanish, and denied that Wolf read froma paper.Alvarado's intense zeal for the Federacion's cause permeated her testimony tosuch an extent that, in my opinion, it adversely affected her ability to observe and reportfacts accurately.Moreover, she was somewhat evasive on cross-examination. I do notconsider her testimony reliable unless corroborated.8The findings of fact concerning these meetings are based upon the testimony ofGalinanez, as corroborated in part by that of Rodriguez, Alvarado and employee WilliamCalixtoMatosWith respect to certain aspects of these events, the testimony of Alvardodid not agree with that of Galinanez; insofar as there were conflicts I credit Galinanez'testimony as the more accurate. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the next day, July 17, Schoen came to the Company's plant in accordance withthe arrangements described above.He arrived at about 11 a.m., accompanied byAlberto E. Sanchez, Aida Luz Cruz, and Felicita Cruz, representatives of the ILGWU.Between 11 a.m. and 4 p.m. Schoen conferred with Wolf from time to time on theCompany's premises. Just before the end of the first shift, about 3:55 p.m., Gali-nanez announced over the plant's public address system that representatives of theILGWU would address the employees at 4 p.m. in building No. 1. As the second-shift knitters (who had already clocked in) were about to start working Galinaneztold the group: "Boys please stop working, let us go to the meeting." 9 The meetinglasted more than half an hour, and there is a conflict as to whether the second shiftemployees (who were pieceworkers) were given an allowance for lost time.TheGeneral Counsel contends that the meeting began a few minutes before 4 p.m. butthe preponderance of the credible evidence indicates otherwise.The General Coun-sel also contends that it can reasonably be inferred that Galinanez' announcement tothe first shift employees over the public address system conveyed to these employeesthe impression that attendance was compulsory. I do not agree, so far as first shiftemployees are concerned. In sum, I find that the meeting began at 4 p.m., duringthe nonworking time of most employees but the working time of a few; that employ-ees on the first shift could reasonably infer that they were not required to attend,that they were not paid for attending and no attempt was made by management toascertain who did and who did not; and that some employees on the second shift (onwhose working time the meeting was held) reasonably assumed they were requiredto attend. I do not deem it necessary to decide whether the second-shift employeeswere paid for the time or, conversely, were deprived of the opportunity to earn dur-ing that period.Approximately 145 to 150 workers attended.Galinanez was present during theentire meeting; other supervisors may have been present for part of the time.Wolfintroduced Schoen, then left.Schoen greeted the employees in Spanish, introducedSanchez and the Cruz ladies, then proceeded in English, with Sanchez acting as inter-preter.Schoen extolled the ILGWU at great length, emphasizing its size, experience,and policies.He stated that the ILGWU would attempt to secure for the employeesan additional holiday, additional vacation benefits, and a better welfare program.He further declared that the ILGWU would not sign a contract in Puerto Rico unlessit provided for a wage increase of at least 5 cents per hour. and that therefore if anyagreement was reached between the Company and the ILGWU it would have to con-tain a minimum raise of 5 cents per hour. Schoen added that it was not alwaysnecessary to "box" with an employer to obtain the desired concessions.10He urgedthe employees to join the ILGWU.The Cruz ladies then circulated among theassembled -employees, distributing blank cards.'1Employees signed the cards andreturned them directly to Schoen, or else to Sanchez or to the Cruz ladies, who inturn passed them to Schoen. In this manner Schoen obtained 144 signed cards.Allthe while Galinanez was present in the area, and personally witnessed employeesturning cards over to the Cruz ladies.12Wolf returned and asked Schoen: "How didyou do?" Schoen replied: "Pretty well, I think."Wolf inquired: "How many doyou have there?"Exhibiting the stack of cards to Wolf, Schoen answered: "Thereshould be approximately 150 here."Wolf left.Schoen then told the employees toselect, by departments, a shop committee; 13 he directed the employees of each depart-6 The finding of fact regarding this statement is based upon the undenied testimony ofWilliam Calixto Matos, a knitter on the second shift.The parties stipulated, and I find, that on July 17 there were five employees workingon the second shift: three in the knitting department and two in the pressing department.'° The findings of fact with regard to the contents of Schoen's speech are based upona synthesis of the testimony of Schoen, Galinanez, Sanchez, and six employees who testifiedfor the Respondents. (Juan Ortiz Miranda, Blasina Hernandez, Felix Lopez Vaz Quez,Roberto Reyez Ayala, Sara Somarriba, and Juana Maria Santiago.)Three witnesses forthe General Counsel (Luis Torres Zayas, William Calixto Matos, and Blanca Rosa Alvarado)gave a different version ; their testimony in this respect did not impress me as reliableand is not credited insofar as it contradicts that of the witnesses for the Respondents"The cards were combined applications for membership in the ILGWU, designationsof the ILGWU as bargaining representative, and checkoff authorizations.12 This finding of fact is based upon Galinanez' admission, corroborated by the testimonyof Sara Somarriba, a witness for the ILGWU.13 There is some confusion on the record as to the purpose of this committee. I findthat it wasnotformed to negotiate directly with the Company regarding terms or con-ditions of employment and therefore will not refer to it as a negotiating committee. COAMO KNITTING MILLS, INC.587ment where in building No. 1 to assemble for this purpose.Accordingly the employeesdivided into departments and each group chose a representative by secret ballot, or byvoice vote, or by show of hands, or perhaps even by lot.A group of six operators wasnot afforded an opportunity to choose a representative and Blanca Rosa Alvarado, oneof the six, reported this fact to Galinanez.Galinanez replied that this was a matterfor the ILGWU.14When the names of the selected individuals had been turned in,Schoen and Sanchez met with these employee-representatives in the lunch shelter.During this meeting of the shop committee, Wolf approached and asked Schoen if theILGWU representatives "would like to get together with him." Schoen responded inthe negative, explaining that "we were still in the midst of formulating our demands."Wolf then left, the shop committee meeting eventually ended, and Schoen and hiscolleagues departed.On the next day, July 18, two representatives of the Federacion appeared outsidethe Company's plant, addressed the employees through a loudspeaker, and distributedliterature on behalf of the Federacion.Wolf obtained one of these leaflets.He thentelephoned Schoen, told him what had happened, and read the leaflet's contents to him.In the same telephone conversation, Wolf and Schoen arranged to meet in San Juanthe following day.Accordingly on July 19 and again on July 2015 Wolf and Schoen,accompanied by Sanchez, met and negotiated the terms of a collective-bargainingcontract.On the latter date the understanding was reduced to writing and signed. Itprovides,inter alia,for recognition of the ILGWU as the exclusive bargaining agentof all the Company's employees, with exclusions not here material; "a Union shop andthe monthly checkoff of Union dues in accord with articles II and III of the PuertoRican ILGWU Standard Independent Agreement"; five paid holidays; certain "vaca-tion pay"; a wage increase of 5 cents per hour for all workers "without prejudicingtheUnion's position that additional increases are called for"; it lists certain "un-resolved" questions; states that certain other specified matters were not discussed "be-cause presumably covered by the Bobbie Brooks agreement"; and provides that it shallbe effective from July 15, 1963, to December 31, 1964.Upon the execution of theagreement,Wolf notified Galinanez to raise the wages of all employees 5 cents perhour, retroactive to July 15.16Galinanez accordingly raised hourly rates 5 centsand refigured piece rates so as to provide an equivalent increase.The new piece rateswere posted on the plant bulletin board the following Monday, July 22. The noticesincluded the fact that the new rates had been made effective as of July 15.In the meanwhile, on July 21, the agreement had been read to and approved by themembers of the shop committee at a meeting called by the ILGWU outside the plant.This appears to have been the shop committee's last function.On August 18, after thefiling of the charges in Case No. 24-CA-1806, the agreement was read to and ratifiedby the Company's employees at a meeting called by the ILGWU outside the plant.On September 18, after the filing of the charges in Case No. 24-CB-476, the Federa-cion filed with the Board a petition in Case No. 24-RC-2271 seeking to represent theCompany's employees.The petition is still pending before the Board. So far as therecord shows, this was the first time the Federacion demanded to be recognized as thebargaining agent of the Company's employees.B. The Company's illegal aid and assistance to the ILGWU1.Contentions of the partiesThe consolidated complaint alleges, and the General Counsel contends, that theCompany rendered unlawful assistance and support to the ILGWU as follows: TheCompany and the ILGWU entered into an agreement onJuly 15whereby the ILGWU1AThe finding regarding Galinanez'answer isbased upon his testimony.Alvarado-testified that Galinanez replied that it was not necessary to elect a delegate for such asmall number of employees. I credit Galinanez' version as more accurateThe General Counsel does not contend that the ILGWU's failure to afford these six em-ployees an opportunity to select a representative constituted conduct violative of the Act.15A few additional ILGWU cards appear to have been signed by employees of ' theCompany on July 1916 Schoen testified thatWolf wanted to know the ILGWU's plans for ratification, andthat Schoen replied that the ILGWU's representatives would meet on July 21 with theshop committee and that if Wolf did not hear to the contrary on July 21he could assumethat the shop committee had ratified the agreement. It should be noted, however, thatWolf did not await the outcome of this meeting but insteadgave his instructions toGalinanez on July 20. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas recognized as the exclusive bargaining agent of the Company's employees, andwhereby the employees "were to receive a wage increase of*5 cents per hour, 2 weeksvacation and 5 holidays with pay." Furthermore, Wolf told the employees on July 16that "upon becoming members of the ILGWU they would receive higher wages andother economic benefits and better job security." In addition, Wolf permitted theILGWU's representatives to address the Company's employees on July 17, "duringworking hours"; and the ILGWU representatives, in the presence of the Company'srepresentatives, told the employees that the Company had agreed to recognize theILGWU as their bargaining agent and "would sign a contract granting them a 5 centsper hour wage increase, 2 weeks vacation and 5 holidays with pay."Moreover, theILGWU's representatives, in the presence of the Company's representatives, distributedILGWU cards and asked the employees to sign them. Additionally, the Companypermitted the ILGWU representatives to hold an election "during working hours inthe plant" for a committee "to act with representatives of [the] ILGWU in preparingthe final draft of a contract to be executed."On July 19 and 20 representatives of theCompany and the ILGWU agreed upon and executed a contract which "incorporatedthe previous arrangement" and incorporated by reference "union shop and monthlycheckoff clauses contained in the ILGWU's Puerto Rican Standard Independent Agree-ment," all terms being made retroactive to July 15.And although not specificallyspelled out in the consolidated complaint in so many words, the General Counselpointed out at the hearing that in his view it was immaterial that the ILGWU obtained144 signed cards on July, 17 because the agreement between the Company and theILGWU had already been reached 2 days earlier and also because the signaturesresulted from the Company's illegal aid and assistance to the ILGWU and could notbe viewed as the voluntary act of the employees. In short, the General Counsel main-tains that at the time the agreement was reached the ILGWU did not represent anuncoerced majority of the employees.The Respondents deny that there was any agreement between them covering theworking conditions of the Company's employees prior to July 20.They argue thatthe speeches of Wolf fell within the bounds of permissible free speech, that the con-duct of.the Company did not constitute illegal aid or assistance to the ILGWU, thatthe signatures of the employees on the ILGWU cards were freely obtained, and thatwhen the contract was signed 3 days later the ILGWU clearly represented an un-coerced majority of the employees. In addition, the Respondents set forth certainaffirmative defenses discussed below.2.ConclusionsThe General Counsel's contention that the Company and the ILGWU entered intoan agreement containing substantive terms and conditions of employment as early asJuly 15 is admittedly based upon circumstantial evidence. Specifically the GeneralCounsel relies upon the fact that Wolf arrived in Puerto Rico on July 15 and had aconversation with Schoen shortly thereafter; that Schoen and his assistants werepresent at the Company's plant on July 17 at Wolf's invitation and arrived about 5hours prior to Schoen's speech to the employees at 4 p m., during which 5 hours Schoenand Wolf conferred from time to time; and finally that the written agreement signedon July 20 was made retroactive to July 15 on its face and the benefits granted therebywere in fact made retroactive to July 15.17 In contradiction of the General Counsel'scontention, Schoen flatly denied that he had "negotiated" with the Company at anytime before July 19.He testified, however, that in his talks with Wolf on July 17 atthe plant, prior to his speech to the employees, "there was a certain amount of fencingthat went on." I am convinced on this record, and find, that some preliminaryskirmishing occurred between Schoen and Wolf on July 17 before any employees hadsigned ILGWU cards, but whether such activities can correctly be termed "negotia-tions" is highly questionable.18 So far as the retroactivity of the July 20 agreement isconcerned, Schoen explained that it was merely done as a matter of convenience, toconform to the payweek, which began on July 15. This seems to me to be a reasonable17 The General Counsel also relies upon testimony that Schoen,during his speech tothe Company's employees on July 17, announcedthat the ILGWUhadalready obtainedcertain benefits for the workers"without the necessity of boxing"with the Company.Asset forth above,I do not consider such testimony convincing and do not credit it.'s As will be developed below, Bobbie Brooks recognizedthe ILGWUas the exclusivebargaining representative of the employees of Colebrook, the Company's parent corpora-tion, sometime in January.1make no finding as to whether or not the Company rec-ognized theILGWU asthe exclusive bargaining representative of its employees,prior to4 p.m. on July 17. COAMO KNITTING MILLS, INC.589explanation.I conclude that the General Counsel has failed to establish that theCompany and the ILGWU reached any agreement concerning terms and conditions ofemployment of the Company's employees prior to July 19.Let us turn now to Wolf's speeches to the Company's employees on July 16. It istrue that the speeches were made to a "captive" audience, that is, on companyproperty on working time to groups whose attendance was involuntary, and that Wolfstated that the Company was anxious for them to join the ILGWU. However, a studyof the speeches' contents, and the answers given by Wolf to employees' questions,reveals neither promises of benefits to induce them to join the ILGWU nor threats ofreprisal if they failed to do so.Accordingly, I conclude that Wolf's conduct onJuly 16 did not exceed the limits of permissible free speech and fell within theprotection of Section 8(c) of the Act.The consolidated complaint further alleges that the ILGWU's representatives wereallowed to address the Company's employees on July 17 "during working hours in theplant."Insofar as the employees on the second shift that day are concerned, thisallegation has been adequately proven and I find it to be a fact.19And it should beadded that one company official announced the meeting and another introduced theILGWU's representative. I am not, however, called upon to decide whether thesefactsstanding aloneconstitute illegal aid and assistance to the ILGWU.20For theCompany's conduct went much further-a company representative (Galinanez)remained during the passing out, signing, and returning of the ILGWU cards; theILGWU was permitted to hold elections of delegates in the plant and during the work-time of some employees; 21 and finally the ILGWU's shop committee was allowed tomeet on company premises.22 The presence of Galinanez while ILGWU cards weredistributed, signed, and returned could reasonably have led the employees to concludethat they were being watched and their signing or not signing noted by management.In the context of Wolf's recently expressed desire that the workers join the ILGWU,plus the fact that the card signing took place on company property during the workingtime of some employees, I am convinced and find that Galinanez' presence necessarilyhad a coercive effect.Looking at the entire picture, it is difficult to imagine how theefforts of management and ILGWU leadership might have been better coordinatedto their mutually desired end.The net result was that the employees' freedom ofchoice was constrained by conditions and circumstances created by the Company.Under all the circumstances here present it is concluded that, by the totality of itsconduct on July 17, viewed against the backdrop of Wolf's speeches on the previousday, the Company rendered illegal aid and assistance to the ILGWU in violation ofSection 8(a) (2) of the Act, and also interfered with the employees' freedom of choiceof bargaining representative, in contravention of Section 8(a)(1) of the Act.23 ' ,As noted above, the General Counsel also attacks as illegal the Company's conducton July 20 in signing a contract recognizing the ILGWU as the sole bargainingrepresentative of the Company's employees.He contends that, as the ILGWU did notthen represent an uncoerced majority of the employees, the Company by such recogni-tion rendered additional illegal aid and assistance to the ILGWU, thereby furtherviolating Section 8(a)(1) and (2) of the Act. I agree.The Company's unlawfulhelp to the ILGWU in the matter of obtaining employee signatures on the cards was,in my opinion, of sufficient gravity to taint the signatures on all the cards, leaving theILGWU with a coerced majority.24 As the Company was aware that its own activitieshad coerced the employees into joining, its signature on a contract recognizing theILGWU as the exclusive bargaining agent of its employees constituted additionalactivity proscribed by Section 8(a)( I) and (2) of the Act.2519 The ILGWiWIU's brief refers to 4 p in as "the end of the work day."While this isaccurate as to first-shift employees, it is erroneous as to second-shift employees21 ContrastThe Bassick Company,127 NLRB 1552, cited by the General Counsel, andN.L.R.B. v. Park Edge Sheridan Meats, Inc,323 F. 2d 956, 959 (CA. 2), withJologSportswear Inc.,128 NLRB 886, pet for review dismissedsub nom. Mary Kimbrell at atv.N.L.R B.,290 F. 2d 799 (C.A 4), cited by the Respondents21 Indeed, one or two knitters from the second shift, whose working hours had begunat 4 p.m., participated in the knitters' election, which took place between 4:30 and 4:45 p.m.22 Regarding the legality of an employer permitting union meetings to be held on com-pany premises, seeSalmirs Oil Company,139 NLRB 25, enfd. January 6, 1964 (C.A. 2).23 CompareRevere Copper and Brass, Inc. v. N L.R B.,324 F. 2d 132 (C A. 7).24Bernhardt Bros. Tugboat Service v. N.L.R.B.,328 F. 2d 757 (CA. 7) ; andSalmirsOil Company, supra.25 Even had the Company acted in the good-faith but mistaken belief that the ILGWU'smajority was uncoerced, its conduct in signing the contract of July 20 nevertheless con-stituted a violation of Section 8(a) (1) and (2) of the Act.International Ladies' Gar-mentWorkers' Union, AFL-CIO v. N.L.R.B. (Bernhard-Altmann Texas Corp.),366 U.S. 731. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The ILGWU's unlawful interference with the employees' rightsThe consolidated complaint alleges and the General Counsel contends that by itsconduct described above, the ILGWU restrained and coerced the Company's employ-ees.I find thatthe ILGWUsigned a contract on July 20 in which it was recognizedas the exclusive bargaining representative of the Company's employees, and that atthe time it did not represent an uncoerced majority of the employees.By such actionthe ILGWU deprived the employees of their right to select a bargaining agent of theirown choice and thereby violated Section 8 (b) (1) (A) of the Act 26D. Theunion-security clauseAs mentioned above, the contract executed on July 20 incorporated"a Union shopin accordance with articles II and III of the Puerto Rican ILGWU StandardIndependent Agreement."The agreement referred to, in article III,provides:It shall be a condition of employment that all workers covered by this agree-ment who are members of the Union in good standing on the execution oreffective date of this agreement,whichever is the later(herein called"the cover-age date"),shall remain members in good standing and those who are not mem-bers on the coverage date shall,on and after the thirtieth day following thecoverage date (but not before completion of the worker's trial period), becomeand remain members in good standing of the Union.It shall also be a conditionof employment that all workers covered by this agreement and hired on or afterthe coverage date shall, on and after the thirtieth day following the beginning ofsuch employment(but not before completion of the worker's trial period),become and remain members in good standing of the Union.The above-quoted provision clearly constitutes a 30-day union-security clause. Sofar as the record reveals, it has not been revoked, altered, or amended.The firstproviso to Section 8 (a) (3) ofthe Actprohibits the execution of such a clause wherethe contracting union has been "established,maintained,or assisted by any actiondefined in Section 8(a) of this Act as an unfair labor practice."As the Companyhad illegally assisted the ILGWU on July 17,it follows that by including a union-security clause in the contract of July 20 and by maintaining such a clause in forceand effect thereafter,the Company further violated Section 8(a)(1) and(2) of theAct.Moreover,this constituted discrimination in regard to working conditions,viola-tive of Section 8(a)(3) of the Act.27And the ILGWU, by signing such a contractand maintaining it in effect,caused theCompanyto discriminate against its employeesin violation of Section 8(a)(3) of the Act,and thereby itself violated Section 8(b)(1) (A) and (2) of the Act 28E. The Respondents'affirmative defenses1.The defense of accretion to an existing unita.FactsBobbie Brooks,Inc., herein called Bobbie Brooks, is engaged in the manufacture,sale, and distribution of women's sportswear,with headquarters in Cleveland, Ohio.Its products are manufactured in many plants, including subsidiaries,licensees, andfirms which produce for Bobbie Brooks on a contract basis. Bobbie Brooks main-tains control over its subsidiaries not only through ownership of capital stock, butalso through the identity of officers,and interlocking directorships.All styling, adver-tising, and sales of Bobbie Brooks products are centrally controlled.The same istrue of labor relations policies and financing for new buildings or equipment.Comp-trollers for subsidiary corporations are supplied from Bobbie Brooks' headquarters,and are frequently interchanged;regardless of which subsidiary nominally employsthem,they are responsible only to Bobbie Brooks' treasurer in Cleveland.Bobbie Brooks'policy is to sell its products in coordinated groups.For example,a dress, straight skirt, pleated skirt,full gathered skirt,slacks, sweater,etc. are allcoordinated colorwise as well as stylewise to fit into one group.The various com-23International Ladies' Garment Workers' Union,AFL-CIO v. NL.R B., supra;andSalmirs OilCompany, supra.n N.L.R.B. v. Bernhardt Bros Tugboat Service, Inc., supra.28GEMInternational,Inc., et at.,137 NLRB 1343, 1347, enforcement denied 321 F. 2d626 (C.A. 8) ; andDanckerctSellew, Inc.,140 NLRB 824, enfd.sub nom. N.L R B. v.Local 210,International Brotherhood of Teamsters, etc.,330 F. 2d46 (C.A. 2). COAMO KNITTING MILLS, INC.591ponents,manufactured in different factories, are all shippedto one centraldistribu-tion center in Cleveland.All goods sold are delivered to customers from this singledistribution- center.The retailer is required to buy the entire group; Bobbie Brookswill not sell any component parts separately, and will not make any shipment fromthe distribution center until all component parts have been received there and canbe shipped out together.It istherefore obvious that all specifications (weight, color,size, style), as well as the quantity of any component to be produced, must be and iscentrally dictated.And purchasing is centrally controlled to a large extent 29Theskills involved in the various operationsseem tobe essentially similar in the factoriesinvolved-the operation of single needle or double needle sewing machines, the skillsneeded forpressing and trimming,etc.Supervisors and mechanics are interchangedbetween plants from time to time, the latter on a more-or-less temporary basis; thereis only a negligible amount of permanent transfers of nonsupervisory personnel.With regard to the specific Company here involved and its plant at Coamo, thefacts are as follows: Bobbie Brooks is the sole stockholder of Colebrook Mills, Inc.,herein called Colebrook, with headquarters in Hialeah, Florida.The president ofBobbie Brooks is chairman of the board of Colebrook; the treasurer of Bobbie Brooksis treasurer of Colebrook; and the secretary of Bobbie Brooks is secretary of Cole-brook.Colebrook's president and vice president are not officers of Bobbie Brooks.Colebrook in turn controls several wholly owned subsidiaries of which the Companyis one.The individuals who are officers of Colebrook occupy the identical officeswith regard to the Company. The Company produces ladies' full-fashioned sweaters.All instructions regarding what products will be manufactured by the Company origi-nate with the management of Bobbie Brooks and are relayed to the Company throughthe officials of Colebrook.Approximately half of the Company's products is labeledand packaged in Bobbie Brooks bags; the other half bears a Colebrook label. Severalsupervisors have been permanently transferred from Colebrook to the Company anda mechanic was temporarily so transferred.There appear to have been noinstancesof permanentor temporary transfer of rank-and-file operators (as distinguishedfrom mechanics) either from Colebrook to the Company or from the Company toColebrook.Let usnow examinebargaining history.Long before the events related above,Bobbie Brooks and the ILGWU had been bargaining and had entered into separatecontracts for each of the Bobbie Brooks facilities. In 1959 the parties started tonegotiatea singleoverall agreement to cover all Bobbie Brooksplantsin the UnitedStates whether owned by Bobbie Brooks or any of its subsidiaries or affiliates. Inthe same year District 50, United Mine Workers of America, herein called the MineWorkers, filed a petition in Case No. 8-RC-3841 seeking to represent the employeesof Bellaire Garment Company, Bellaire, Ohio, herein calledBellaire,a subsidiary ofBobbie Brooks.The ILGWU, as the recognizedbargaining agentfor these employ-ees, intervened.The ILGWUand Bellaireopposed a unit limited to employees ofBellaire alone,contending that only a multiplant unit of employees of Bobbie Brooksand its subsidiaries was appropriate.On August 9, 1960, the Boardissued its Deci-sionand Direction of Election (unpublished) in which itstated:The appropriateness of the single-plant unit at the Employer'sBellaire,Ohioplant, as sought by Petitioner, was contested by Employer and intervenor on thebasis of facts establishing centralized managerial, operating, and administrativecontrol of all the 10 plants and 2 distribution centers owned by Employer's par-ent company, Bobbie Brooks, Inc., through its Cleveland offices, andan inter-change of employees between certain of the various plants.While facts tend tosupport the broader, multi-plant unit, they are not so compelling as to requirea finding thatonlysuch unit can be appropriate or that the unit here requestedcould not function separately for the purposes of collective bargaining.Thus,the record shows that the Bellaire plant is geographically separated by about 130milesfrom the Cleveland office and by 830 miles from at least one of the otherplants; that, unlike the situation in certain other plants located in thesame geo-graphic area, the Bellaire plant employees do not inter-change with those at anyother plant; that each plant functions autonomously under a plant manager, whois also a vicepresident of the subsidiary corporate owner of the plant he man-?'William H. Rosenfeld, labor relations attorney for Bobbie Brooks, testified that allpurchases of raw materials are "handled centrally," but explained that a subsidiary "willbuy yarn, but only according to the specifications they will receive" from Bobbie Brooks.Galinanez testified that he purchases locally in Puerto Rico thread for button sewingand button holing and also certain cardboard inserts used in packing.775-692-65-vol. 150-39 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDages, in the conduct of its day-to-day operations, and that such manager hassubstantial, effective authority to hire, discharge, layoff and recall all nonsuper-visory employees, subject only to the Cleveland office's limitation of the maxi-mum number of employees who may be employed at each plant and to thepossible discharge recommendations of roving quality inspectors.Further, whilethere is evidence that recent negotiations have been looking to the establishmentof a single master contract for all the plants, none has as yet been concluded,and the record establishes the existence of an effective bargaining history foreach of the Bobbie Brooks plants on the basis of separate agreements to whichthe various subsidiary corporations, on the one hand, and the intervening Inter-national alone or the International and an affiliated local, on the other hand, aresignatory.In the light of the foregoing circumstances, we find, that a unit limited to theBellaire, Ohio, plant is appropriate for the purposes of collective bargaining andis inaccord with applicable precedents.In the ensuing Board-directed election, the Mine Workers defeated the interveningILGWU. Consequently on September 1, 1960, the Mine Workers was certified by theBoard as the exclusive bargaining representative of the employees of the Bellaire plant.Ultimately a so-called "first national agreement" was entered into between BobbieBrooks and the ILGWU, effective from January 1, 1961, to December 31, 1962, andthereafter automatically renewable from year to year in the absence of 60 days' noticeof termination.The contract listed certain Bobbie Brooks plants in the UnitedStates, not including Bellaire, and provided for recognition of the ILGWU as theexclusive bargaining representative of a single unit composed of employees of thelisted plants 30 It contained, among others, the following provision:... the Employer may expand the operations of the shops covered by thisagreement or open additional shops only if such expanded operations or addi-tional shops shall be operated under all the terms and conditions of thisagreement.The parties also executed separate shop supplements governing working conditions inparticular plants, coextensive in term with the national agreement.There was alsoan oral understanding between the parties "that while [any] new plant would imme-diately ... become subject to the provisions of the national agreement ... the eco-nomics of the national agreement would not be applied to ... newly acquired ...plants for a period of time ... mutually agreed upon as being necessary to permit thecompany ... to educate the management of that particular acquisition in the BobbieBrooks philosophy."There was also a mutually understood policy that no shopsupplement would be signed with respect to a newly acquired plant until a majorityof employees in the new facility had executed designations in favor of the ILGWU.Prior to April 1962 what is now the Company had been a plant (independent ofBobbie Brooks but apparently a subsidiary of Colebrook) known as Trio KnittingCompany. In April or May 1962 Bobbie Brooks acquired Colebrook, and withColebrook its wholly owned subsidiary, the Company.Thereafter, on January 23,1963, the parties executed the so-called "second national agreement" effective fromJanuary 1, 1963, until December 31, 1964.As later set forth in a more detailed con-tract, it listed all Bobbie Brooks plants in the United States, including Colebrook31It recognized the ILGWU as the exclusive bargaining representative of a single unitcomposed of "all non-supervisory production ... employees, employed in the garmentshops now owned by the Employer or hereafter accreted to the bargaining unit" withcertain inclusions and exclusions not here pertinent. It also contained a 30-dayunion-security provision and a clause authorizing the checkoff of union dues, initia-tion fees, and assessments.The parties also executed separate shop supplements foreach plant involved, terminating on the same date as the national agreement.Theshop supplement for Colebrook applies only to Colebrook's plant in Hialeah, Florida,and became effective June 17, 1963. Consistent with the oral understanding of theparties described above, neither national agreement had been applied to the Com-80 TheILGWU's brief states that both national agreements "cover Bobbie Brooks andall of its affiliates."This is inaccurate.The first national agreement shows on its facethat Bellaire was not included-nor could it have been, because the Board had recentlycertified the Mine Workers as bargaining agent for the Bellaire employees.91 On July 9, 1962, the ILGWU had filed a petition seeking to represent the employees ofBellaire.In the election which resulted the ILGWU had been victorious and had accord-ingly been certified by the Board on September 13, 1962, as the exclusive bargaining agentof Bellaire's employeeshence Bellaire was listed in the second national agreement. COAMO KNITTING MILLS, INC.593pany's plant in Coamo, Puerto Rico, prior to June 1963. In the last half of June1963, shortly after the execution of the shop supplement covering the Hialeah plantof Colebrook, the parties determined that "the time was just about ripe ... to extendthe national agreement to Coamo Knitting Mills." It was as a result of this under-standing that Schoen telephoned Wolf the first time, as described above, leading tothe events already set forth.b.Contentions of the partiesThe Respondents contend that the Company, when acquired by Bobbie Brooks,became an accretion to the existing national unit of all Bobbie Brooks plants, andtherefore was already covered by the national agreement prior to June 1963.Hence,argue the Respondents, the employees of the Company, as a matter of law, "are notentitled to a separate, fragmented choice of a bargaining agent." The General Counsel,conversely, denies that the Company constitutes an accretion to the preexisting unit,or that the Company's employees fall automatically under the national agreement.Instead, he maintains that they are legally entitled to an untrammeled choice in thematter, and should only be bound by the national agreement if they freely decide tobe represented by the ILGWU.It has been found above that the Company violated Section 8(a) (1) and (2) of theAct by its conduct on July 17. It has further been found that, by entering into acontract on July 20, at a time when the ILGWU did not represent an uncoercedmajority of the employees, the Company violated Section 8(a)(1), (2), and (3) ofthe Act and the ILGWU violated Section 8(b)(1) (A) and (2) of the Act. Theaffirmative defense now asserted-accretion to the national unit-would if sustaineduphold the legality of the July 20 contract.32 But it would not, if sustained, constitutea defense to the Company's illegal conduct of July 17.Even should it be held thatthe Company's employees constitute an accretion to an existing unit, so that theCompany was bound to recognize the ILGWU as their bargaining representative, thisfact would not license the Company to coerce them into signing ILGWU cards norexcuse other illegal aid and assistance condemned by Section 8(a)(1) and (2) ofthe Act 33c.ConclusionsAt least three possibilities exist here: the Company's employees may be regardedas an automatic accretion to the preexisting unit as the Respondents contend; they maybe included in that unit only after a self-determination election; or they may beexcluded therefrom and required to comprise a separate unit of their own. For pur-poses of this proceeding it is necessary only to answer the first question:Does theCompany constitute an accretion to the preexisting unit composed of the BobbieBrooks plants in the United States, by operation of law, without regard to the wishesof the employees therein? 34The Board has provided general guideposts governingsuch determinations.Whether or not a particular operation constitutes an accretionto a preexisting unit turns upon all the factors present in each case. In determiningwhether a newly acquired facility is to be considered as an accretion, the Board hasconsidered the presence or absence of a variety of factors, such as integration ofoperations, centralized administrative control, geographic proximity, similarity ofworking conditions, skills and functions, common control over labor relations,collective-bargaining history, frequency of transfers of employees, and other factors 35Applying these principles to the cases at hand, it is true that purchasing, production,sales, advertising, finance,, and labor relations in all Bobbie Brooks plants are highlycentralized and there is a large measure of control at the top, as well as functionalintegration.It is also true that there now exists a national contract embracing Cole-brook, the Company's parent corporation, and all other Bobbie Brooks plants in thecontinental United States36On the other hand, there has never been appreciable25 Borg-Warner Corporation,113 NLRB 152, petition for review deniedsub nom. Inter-nationalUnion, United Automobile etc. Workers v. N.L R.B.,231 F. 2d 237 (C.A 7),cert.denied 352 U.S. 908; andN.L.R.B. v. AppletonElectricCompany, at at.,296 F. 2d202 (C.A. 7).3CompareN.L.R.B v. Kiekhaefer Corporation,292 F. 2d 130, 135 (C.A. 7).34Parkview Drugs, Inc,138 NLRB 194, 198.'The Great Atlantic and Pacific Tea Company (Family Savings Center),140NLRB 1011, 1021.w "The bargaining history of one group of employees, although persuasive, does notinvariably control the question of appropriateness for every other group of employees."N.L.R.B. v. Local 210, International Brotherhood of Teamsters (Dancker & Sellew, Inc.),330 F.2d 46, 55 LRRM 2902, 2903(C.A. 2). 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterchange of nonsupervisory employees between the Company and any of the BobbieBrooks plants on the mainland, the Company has retained its separate corporateidentity,37 Puerto Rico has separate minimum wage laws not applicable to plants inthe continental United States, and the Coamo plant is geographically quite distant,being separated by an ocean from other Bobbie Brooks facilities. For these reasons,and in view of the Board's 1960 decision finding appropriate a unit limited toemployees of Bobbie Brooks' Bellaire plant, I conclude that the Company's employeesdo not constitute an automatic accretion to the preexisting unit of all Bobbie Brooksemployees on the mainland. The accretion defense therefore lacks merit.2.Other affirmativedefensesAs set forth above, the Respondents in their separate answers pleadas anaffirmativedefensethat they "engaged in lawful activities pursuant to the proviso ofSection 8(e)of the ... Act ... pertaining to the apparel and clothing industry."The proviso inquestion reads:That for the purposes of this subsection (e) andsection 8(b) (4) (B) the terms.,any employer", "any person engaged in commerce or an industry affectingcommerce", and "any person" when used in relation to the terms "any otherproducer, processor, or manufacturer", "any other employer", or "any otherperson" shall not include persons in the relation of a jobber, manufacturer, con-tractor, or subcontractor working on the goods or premises of the jobber or manu-facturer or performing parts of an integrated process of production in the appareland clothing industry.The General Counsel concedes that the Company is engaged in the "integratedprocess of production in the apparel and clothing industry" as that phraseis used inthe above-quoted proviso.However, as I read this proviso, it is designed to furnisha defenseonlywhen the charges involve alleged violations of Section 8(e) or Section8(b) (4) (B) of the Act. The instant cases do not involve either ofthe sections men-tioned.Nor do I believe that the Congress, by inserting in the Act the proviso inquestion, intended to present to employers and unions in the apparel and clothingindustry a carte blanche to violate other sections of the Act with impunity. I thereforefind that the proviso relied upon is inapplicable here and of no avail to theRespondents.Thereremains adefense not pleaded but raised in the ILGWU's brief. It is that "ifthe Coamo plant is not covered by [the] ILGWU agreement, the Bobbie BrooksNational Agreement forbids Bobbie Brooks from giving any work to the Coamoplant."We will assume,arguendo,that this correctly states the legal import of thenationalagreement.What this argument boils down to is that, should the Company'semployees fail to select the ILGWU to represent them, Bobbie Brooks would havelittleuse for the Company's products.Aside from the possibility that, if such asituation should develop, other outlets might be found for the Company's products,this is a risk which Bobbie Brooks undertook by acquiring the Company's plant at atime when the agreement described above was in effect.And I do not consider itincumbent upon the Board to stretch the provisions of the Act in order to extricate theparties from the consequences of their own conduct.All in all, I deem this to be aninsufficient reason to justify depriving the Company's employees of their right freelyto choose their own bargaining agent. As such right is statutorily protected,itmustprevail over any potentialinconvenienceor economic hardship to the contractingparties.Upon the basis of the foregoing findings of fact, and upon the entire record in thesecases,I make the following:CONCLUSIONS OF LAW1.Coamo Knitting Mills Inc., is, and at all material times has been, an employerwithin the meaning of Section 2(2) of the Act.P7 0n the importance of this factor, seeIllinoisMalleable Iron Company,et at.,120NLRB 451, 453-454. I am aware that the court of appeals refused to enforce thisdecision.Nevertheless, as a Trial Examiner, I am bound to follow Board precedentuntil changed by the Board or the United States Supreme Court.Novak Logging Com-pany,119 NLRB 1573; andScherrer and Davisson Logging Company,119 NLRB 1587. COAMO KNITTING MILLS, INC.5952. International Ladies' GarmentWorkers' Union, AFL-CIO, and FederacionPuertorriqueiia De Sindicatos Democraticos are, and at all material times have been,labor organizations within the meaning of Section 2(5) of the Act.3.By entering into and maintaining in effect a collective-bargaining contract withthe ILGWU in which the ILGWU was recognized as the exclusive bargaining agentfor its employees at a time when the ILGWU did not represent an uncoerced majorityof such employees, and by other conduct, thereby rendering illegal aid and assistanceto the ILGWU, the Company has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (2) of the Act.4.By entering into and maintaining in effect the union-security provisions of itscontract with the ILGWU at a time when the ILGWU was the recipient of illegal aidand assistance, thus discriminating with regard to tenure of employment and therebyencouragingmembership in the ILGWU and discouraging membership in theFederacion, the Company has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (3) of the Act.5.By the foregoing conduct, thereby interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed them in Section 7 of the Act, theCompany has engaged in and is engaging in unfair labor practices within the-meaningof Section 8 (a) (1) of the Act.6.By entering into and maintaining in effect the union-security provisions of itscontract with the Company at a time when it was the recipient of illegal aid andassistance, thereby causing the Company to discriminate against its employees in viola-tion of Section 8(a)(3) of the Act, the ILGWU has engaged in and isengaging inunfair labor practices within the meaning of Section 8(b) (2) of the Act.7.By such conduct, and by acting as the exclusive bargaining representative of theCompany's employees at a time when it was not the collective-bargaining representa-tive of an uncoerced majority of said employees, thereby restraining and coercing saidemployees in the exercise of rights guaranteed them in Section 7 of the Act, theILGWU has engaged in and is engaging in unfair labor practices within themeaningof Section 8(b) (1) (A) of the Act.8.The unfair labor practices described above tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce, and constitute unfairlabor practices affecting commerce within the meaning of Section 2(6) and (7) ofthe Act.[Recommended Order omitted from publication.]APPENDIX AI think you and me, the workers in Coamo, and the Company have gotten along wellfor many years.There is mutual respect and friendship.Had we remained a privatecompany, this relationship would have remained in its present form, unchanged.However, as you know, a little over one year ago, we merged with a public corporation,Bobbie Brooks, the best and largest company in the apparel field.You may recallthat we hada meetingjust about one year ago, at which I explained the merger anddescribed the changes we were making in our organization.There are a number of benefits to us all from the merger-steadier employment andgreater availability of capital for new equipment.There are also certain obligations.One of these is the requirement that we sign a contract with the International Ladies'Garment Workers' Union if you want the Union.Our parent company, BobbieBrooks, has had contractual dealings with this Union for twenty-three years.Duringthis time, it has grown from a few thousand dollars to a company with sales of seventy-five million-so the Union could not have been too much of a handicap. Seriously,the ILGWU has shown itself to be a responsible and intelligent Union, and we.antici-pate no problems if we deal with them.During the next few days, representatives of the Union will be in Coamo to solicityour membership.Although you are under no compulsion, we urge you to join.The Company will negotiate a contract with the Union, which we believe will bemutually beneficial.I believe the mill will operate with least friction if there is a union contract and allof the workers are members of the Union. This is a new twist-for the Companyto urge you to join the Union, but I hope this explanation will persuade you.Please excuse my poor Spanish. If you have any questions, now is the time to askthem, and with Angel's assistance, I'll try to answer them.Thank you.